Citation Nr: 0326745	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a cardiovascular 
disorder on a secondary basis.  

2.	Entitlement to service connection for spinal disability on 
a secondary basis.  

3.	Entitlement to service connection for an organic brain 
disorder on a secondary basis.  

4.	Entitlement to service connection for a hiatal hernia on a 
secondary basis.  

5.	Entitlement to service connection for impotence on a 
secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in February 2003 at the RO.  


REMAND

Review of the record shows that the veteran is claiming 
service connection for a cardiac disorder, spinal disorder, 
hiatal hernia and brain disorder as secondary to his service 
connected sarcoidosis.  It is noted that service connection 
is currently in effect for a herniated lumbar disc and that 
the veteran is claiming service connection for impotence 
secondary to that spinal disorder.  Therefore, the issue 
regarding service connection for a spinal disorder needs 
clarification.  The Board finds current examinations and 
opinions would be of assistance in adjudicating this case.  

Also, the veteran has not been provided with notification of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 
5103, 5103, 5107 (West 2002).  

The Board believes that further development is necessary.  
Therefore the case is remanded for the following:

1.  The RO should contact the veteran and 
inform him that service connection is in 
effect for intervertbral disc syndrome of 
the lumbosacral spine rated as 60 percent 
disabling. The RO is requested to ask the 
veteran to identify the disability of the 
back or spine for which he is claiming 
service connection on a secondary basis.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  The veteran should be afforded a VA 
examination by a cardiovascular specialist 
in order to determine the nature, 
severity, and etiology of the veteran's 
cardiovascular disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any 
cardiovascular disorder diagnosed was 
caused or is aggravated by the service 
connected sarcoidosis.  A complete 
rationale for any opinion expressed should 
be included in the report.

4.  The veteran should be afforded VA 
examination by a neurologist in order to 
determine the nature, severity, and 
etiology of any organic brain disorder.  
The claims folder should be made available 
to the examiner for review before the 
examination.  All indicated tests and 
studies should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any organic 
brain disorder diagnosed was caused or is 
aggravated by the service connected 
sarcoidosis.  A complete rationale for any 
opinion expressed should be included in 
the report.

5.  The veteran should be afforded VA 
examination by a gastrointestinal 
specialist in order to determine the 
nature, severity, and etiology of the 
hiatal hernia.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated tests and studies should be 
performed.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the hiatal hernia, if diagnosed, 
was caused or is aggravated by the service 
connected sarcoidosis.  A complete 
rationale for any opinion expressed should 
be included in the report.

6.  The veteran should be afforded VA 
examination by an urologist in order to 
determine the nature, severity, and 
etiology of the impotence.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the impotence, 
if diagnosed, was caused or is aggravated 
by the service connected disc disease of 
the lumbosacral spine.  A complete 
rationale for any opinion expressed should 
be included in the report.

7.  After the veteran has identified the 
back disability for which he is claiming 
service connection, the veteran should be 
afforded VA examination by an orthopedist 
in order to determine the nature, 
severity, and etiology of the back 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be performed.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
claimed back disorder, if diagnosed, was 
caused or is aggravated by the service 
connected sarcoidosis or the disc disease 
of the lumbosacral spine.  A complete 
rationale for any opinion expressed should 
be included in the report. 

8.  Thereafter, the RO is requested to re-
adjudicate the veteran's claims.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




